UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1381


THOMAS RAYMOND FIRRIOLO,

                    Plaintiff - Appellant,

             v.

SHARE SUNBELT RESOURCES, INC., Directors, Employee; Supervisor; MARK
GOLDEN, Owner, Palmetto Heating & Air, LLC; JOHN HORN, Manager, Palmetto
Heating & Air, Manager & Director of Installation; TRACY CAMPBELL, Office
Manager, Palmetto Heating & Air; TIMOTHY COGGINS, Mechanical Inspector for
the City of Greenville, formerly Palmetto Heating & Air and previous Director;
ALLEN BRISTOW, General Contractor, hired by Share Sunbelt Resources, Inc.;
ROSS L. BOWEN, JR., Coordinator for Allen Bristow and Examiner; TRANE;
DIRECTORS, hired Mark Golden, LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:18-cv-00335-DCC)


Submitted: August 2, 2019                                         Decided: August 15, 2019


Before KEENAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Raymond Firriolo seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing his complaint for lack of subject matter

jurisdiction. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on December 13, 2018. The

notice of appeal was filed on April 10, 2019. Because Firriolo failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny as moot Firriolo’s motion requesting that we issue a decision in this appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2